Case 20-10343-LSS   Doc 974   Filed 07/08/20   Page 1 of 3
Case 20-10343-LSS   Doc 974   Filed 07/08/20   Page 2 of 3

                    EXHIBIT A
                                                 Case 20-10343-LSS                       Doc 974                      Filed 07/08/20            Page 3 of 3
                                                                                                     Exhibit A
                                                                                                Fee App Service List
                                                                                              Served as set forth below

Description                                       Name                                  Address                                Fax           Email                                    Method of Service
Debtor                                            Boy Scouts of America                 Attn: Stephen P. McGowan                                                                      N/A
                                                                                        1325 West Walnut Hill Lane
                                                                                        Irving, TX 75038
NOA - Counsel to the Official Committee of        Kramer Levin Naftalis & Frankel LLP   Attn: Rachel Ringer                    212-715-8000 rringer@kramerlevin.com                   Email
Unsecured Creditors                                                                     Attn: Megan M. Wasson                               mwasson@kramerlevin.com
                                                                                        177 Ave of the Americas
                                                                                        New York, NY 10036
Core Parties                                      Morris, Nichols, Arsht & Tunnell      Attn: Derek C. Abbott                  302-658-7036 dabbo @mnat.com                           Email
Counsel to Debtor                                                                       1201 N. Market Street
                                                                                        P.O. Box 1347
                                                                                        Wilmington, DE, 19899

NOA - Counsel for JPMorgan Chase Bank, National Norton Rose Fulbright Us LLP            Attn: Louis R. Strubeck, Jr.                         louis.strubeck@nortonrosefulbright.com   Email
Association                                                                             1301 Ave of the Americas
                                                                                        New York, NY 10019-6022
NOA - Counsel for JPMorgan Chase Bank, National Norton Rose Fulbright Us LLP            Attn: Louis R. Strubeck, Jr            214-855-8200 louis.strubeck@nortonrosefulbright.com    Email
Association                                                                             Attn: Kristian W. Gluck                             kristian.gluck@nortonrosefulbright.com
                                                                                        2200 Ross Avenue, Suite 3600
                                                                                        Dallas, TX 75201-7933
Core Parties                                      Office of the United States Trustee   Attn: David L. Buchbinder              302-573-6497 david.l.buchbinder@usdoj.gov              Email
Office of the United States Trustee                                                     Attn: Hannah Mufson McCollum                        hannah.mccollum@usdoj.gov                 First Class Mail
                                                                                        844 King St, Suite 2207
                                                                                        Lockbox 35
                                                                                        Wilmington, DE 19801
NOA - Counsel to the Tort Claimants' Committee    Pachulski Stang Ziehl & Jones LLP     Attn: James O'Neill                    302-652-4400 joneill@pszjlaw.com                       Email
                                                                                        919 N Market St.,17th Floor
                                                                                        P.O. Box 8705
                                                                                        Wilmington, DE 19899-8705
Core Parties                                      Sidley Austin LLP                     Attn: Matthew Evan Linder              312-853-7036 mlinder@sidley.com                        Email
Counsel to Debtor                                                                       One South Dearborn Street
                                                                                        Chicago, IL 60603

Core Parties                                      Sidley Austin LLP                     Attn: Jessica C. Boelter               212-839-5599 jboelter@sidley.com                       Email
Counsel to Debtor                                                                       787 Seventh Avenue
                                                                                        New York, NY 10019
Core Parties - Counsel for Prepetition Ad Hoc     Wachtell, Lipton, Rosen & Katz        Attn: Richard Mason                    212-403-2252 rgmason@wlrk..com                         Email
Committee of Local Councils                                                             Attn: Joseph C. Celentino                           jccelentino@wlrk.com                      First Class Mail
                                                                                        51 W 52nd St
                                                                                        New York, NY 10019
Core Parties                                      Young Conaway Stargatt & Taylor       Attn: Robert Brady                     302-576-3325 rbrady@ycst.com                           Email
Counsel to Prepetition Future Claimants’                                                Attn: Edwin Harron                                  eharron@ycst.com
Representative                                                                          Rodney Square
                                                                                        1000 N King St
                                                                                        Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                       Page 1 of 1
